DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Claims 1-16, 18, 20-23, 25-30, 33, 37, 48-49 filed 8/7/2019 are pending and are the subject of the present Official action. 

Election/Restriction
First Species Election
Applicant is required to elect a single specific disease AND their associated target sequence(s) from those below:
Leber’s Congenital Amaurosis (LCA)
If applicant elects LCA, applicant must elect a single target sequence or a single specific combination from SEQ ID NO 1-109, 164-356, 735-738 or 788-1397
OR
Autosomal dominant Retinitis pigmentosa (ADRP)
If applicant elects ADRP, applicant must elect a single target sequence or a single specific combination from SEQ ID NO 111-126
OR
Glaucoma
If applicant elects glaucoma, applicant must elect a single target sequence or a single specific combination from SEQ ID NO SEQ ID 143-163
 
However, the common technical feature does not represent a contribution over the prior art and was known by Ranganathan et al. US 2016/0074535, published 3/17/2016, priority date 6/16/2014 (hereinafter Ranganathan). Ranganathan describes methods for treating ocular-related neurodegenerative diseases such as LCA, ADRP and glaucoma using a non-naturally occurring CRISPR/Cas system (Ranganathan, para 163, 165, 221-222). 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Second Species Election
Applicant is required to elect a single specific gRNA sequence or single specific gRNA combination from SEQ ID NOs 131-142.
These species share the common technical feature of being different gRNAs.   
However, the common technical feature does not represent a contribution over the prior art and was known by Ranganathan. Ranganathan describes compositions and methods for the expression of CRISPR gRNAs using the H1 promoter (Ranganathan, para 9-12). Ranganathan lists numerous gRNA constructs which provide a method for altering the expression of one or more gene products in a cell (Ranganathan, Table 3). 

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Third Species Election
Applicant is required to elect a single specific cell type from those below
Retinal photoreceptor cell
Retinal ganglion cell
Species 1-2 share the common technical feature of being different cells within the retinal area.  
However, the common technical feature does not represent a contribution over the prior art and was known by Ranganathan. Ranganathan describes the targeted expression of CRISPR/Cas systems within retinal photoreceptor cells (Ranganathan, para 9) and other retinal cells (Ranganathan, para 224).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Directions to Applicant
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	
	
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633